Citation Nr: 0923319	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for chalazia 
of both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2006, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.

When the case was last before the Board in July 2008, it was 
remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has no chalazia or residuals therefrom; 
his service-connected chalazia are not etiologically related 
to any of his current vision problems, to include glaucoma, 
cataracts, impaired vision, refractive error, presbyopia, and 
meibomian gland dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chalazia of both eyes have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6015 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In this case, in letters dated in January 2005 and January 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The January 
2005 and January 2006 letters advised the Veteran of the 
types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, a March 2006 letter advised the Veteran 
of the type of evidence needed to establish a disability 
rating, including evidence addressing the impact of his 
condition on employment and the severity and duration of his 
symptoms, and of the evidence the needed to establish an 
effective date.  Id.  The Veteran was provided with the 
rating criteria to establish disability ratings for his 
disability in the June 2006 statement of the case.  The claim 
was readjudicated in March 2009.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  VA has also provided the 
Veteran with several examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service-connected chalazia of both eyes is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6015, which directs that non-
superficial benign new growths of the eyeball and adnexa are 
to be evaluated based upon impaired vision.  A minimum 10 
percent evaluation will be assigned.  Healed benign new 
growths are to be evaluated based upon any chronic residuals.  
38 C.F.R. § 4.84a, Diagnostic Code 6015 (2008).

At the December 2006 video conference hearing before the 
undersigned, the Veteran testified his visual acuity had 
gotten worse since his last VA examination in 2006 and that 
he now had glaucoma.  The Veteran expressed his belief that 
the glaucoma was caused by his service-connected disability.  
He noted that the 2006 examination indicated he had denied 
swelling in his eyes, which was an inaccurate report.  The 
Veteran testified he felt his eyes were, overall, worse than 
the 10 percent evaluation contemplated.  

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a higher rating for his 
service-connected chalazia of both eyes.  In this regard, the 
Board notes that an August 2005 VA optometry note indicates 
visual acuity of 20/60 in the right eye and 20/50 in the left 
eye.  There was noticeable proptosis, epithelial melanosis in 
both eyes, and pings in both eyes.  Corneas were clear and 
irises were normal.  The diagnosis was questionable early 
inferior arcuate scotoma and glaucoma, suspected as secondary 
to asymmetric cup-to-disk ratio noted in February 2004.  

A January 2005 VA exam report notes that uncorrected visual 
acuity at a distance was 20/70 in the right eye and 20/80 in 
the left eye.  Corrected visual acuity at a distance was 
20/30 in each eye.  Corrected visual acuity at near was 20/40 
in each eye.  The diagnoses included history of chalazia 
removal from both eyelids with no recurrences or residual 
effects and visual field constrictions, as likely as not due 
to normal tension glaucoma in both eyes. 

The report of a January 2006 VA examination notes that 
uncorrected visual acuity at a distance was 20/40 in each 
eye.  At near, uncorrected visual acuity was 20/60 in the 
right eye and 20/70 in the left eye.  Corrected visual acuity 
at a distance was 20/25 in each eye.  Corrected visual acuity 
at near was 20/25 in the right eye and 20/20 in the left eye.  
The diagnoses included primary open angle glaucoma, 
suspected, without peripheral visual loss or central visual 
loss.  The examiner did not believe that the Veteran had 
glaucomatous damage at this time.  The examiner also 
diagnosed the Veteran with dry eye syndrome in both eyes, 
which was noted to be mild.  The examiner opined that the 
Veteran would benefit from over-the-counter tears, but noted 
that there were no chalazia or scarring or other effects from 
the chalazion excision that would account for dry eye 
syndrome or any visual acuity loss.

Private treatment records from December 2005 and January 2006 
appear to note a diagnosis of arcuate scotoma in each eye.

A February 2009 VA exam report notes that uncorrected 
distance visual acuity was 20/200 in the right eye and 20/100 
in the left eye.  Corrected distance visual acuity was 20/80 
in the right eye and 20/70 in the left eye.  Uncorrected 
visual acuity at near was 20/400 bilaterally.  Corrected 
visual acuity at near was 20/80 bilaterally.  External exam 
revealed no ptosis or proptosis.  There was a cutaneous horn 
on the right upper eyelid.  There were no chalazia present.  
Extraocular motility and confrontation visual fields were 
full bilaterally.  Pupils were equal and reactive, and there 
was no afferent papillary defect present bilaterally.  
Intraocular pressure was 18 in the right eye and 17 in the 
left eye.  Slit lamp exam was normal except for meibomian 
gland inspissation and 3+ nuclear sclerosis of each lens.  
Cup-to-disk ratio was 0.6 bilaterally.  The maculae were 
flat, with rare pigment clumping bilaterally.  

The diagnoses included cataracts, glaucoma suspect, history 
of chalazia, refractive error, presbyopia, and meibomian 
gland dysfunction.  The examiner noted that the Veteran had 
moderate and visually significant nuclear sclerosis in the 
lens of each eye; his symptoms of blurry vision were 
consistent with cataract formation.  Additionally, based upon 
the exam, the examiner opined that the Veteran had increased 
cup-to-disk ratio, bilaterally.  He noted the Veteran was 
currently on an intraocular lens pressure lowering drop.  The 
examiner stated the Veteran's claims file had been reviewed 
and noted two occasions of surgical chalazia drainage.  He 
concluded the Veteran had no chalazia formation and that his 
vision complaints and symptoms were consistent with cataract 
formation, and not chalazia.  He reiterated that the Veteran 
had no chalazia to account for any visual symptom.  The 
examiner noted that generally, chalazia cause local 
irritation and are usually not visually significant.

The Veteran is in receipt of the minimum allowable rating 
under this code.  A higher rating is only warranted based 
upon impaired vision or residuals from the chalazia.  In this 
regard, the Board notes that three different VA examiners 
opined that there are no current chalazia and no residuals 
from the chalazia or history of removal of chalazia.  As 
such, a higher rating is not warranted based upon residuals.  
Moreover, two of the three VA examiners (the third did not 
address the issue except to say that there are no recurrences 
or residual effects from the history of chalazia removal) 
opined that there is no current visual impairment 
attributable to the history of chalazia or chalazia removal.  
Although the Veteran has been diagnosed with various other 
eye disabilities, to include glaucoma and cataracts, none of 
the medical evidence indicates that these diseases, or any 
other problems, to include vision impairment, refractive 
error, presbyopia, and meibomian gland dysfunction, are in 
any way related to his history of chalazia or chalazia 
removal.  In fact, as noted above, the medical evidence shows 
that there is no etiological relationship between any visual 
impairment and chalazia.  Therefore, the Veteran is not 
entitled to a higher rating for his service-connected 
chalazia.

At no time during the appeal period has the Veteran's 
service-connected chalazia manifested by greater disability 
than contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Hart, 21 Vet. App. 
505.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Entitlement to a rating in excess of 10 percent for chalazia 
of both eyes is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


